Marani Brands, Inc. 13152 Raymer Street Suite 1-A North Hollywood, Ca. 91605 Phone 818-503-5200 Fax: 818-503-4478 June 21, 2010 John Reynolds Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549-3561 Re: Marani Brands, Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 Form 10-Q for the Quarterly Period Ended December 31, 2009 File No. 333-123176 Dear Mr. Reynolds: Request is hereby made on behalf of Marani Bands, Inc. that the time for the Company’s response to the SEC comment letter of June 4, 2010, be extended to Thursday, June 24, 2010.The additional time for our response is necessary to review the responses with the Company’s accountant and its auditor. Sincerely yours, /s/ Margrit Eyraud Margrit Eyraud Chief Executive Officer
